Opinion op the Court by
Judge Robertson :
Tbe judgment in tbis case will be reversed for tbe following-reasons :
1. For improvements tbe apepllee is entitled only to ameliorations. And tbe assessment seems to have been made for tbe cost of them. And moreover tbe material used from tbe land ought, to be deducted, and any. improvement made after Mrs. Montgomery gave notice to stop should be disallowed.
2. As Mrs. Montgomery was covert when she signed tbe bond for a title tbe contract was void, consequently, there was no enforcible lien on her land. Tbe decree for selling her land was therefore unauthorized. Tbe appellee must look to her husband alone for reimbursement or reparation.
Wherefore tbe judgment for tbe sale of the land is reversed and tbe cause remanded for proceedings against tbe husband alone.